Cite as 2015 Ark. 182

                 SUPREME COURT OF ARKANSAS
                                        No.   CR-14-1125

                                                    Opinion Delivered April 23, 2015
RYAN NUTT                                           PRO SE PETITION FOR REHEARING
                               PETITIONER           OR RECONSIDERATION OF
                                                    DISMISSAL OF MOTION FOR
V.                                                  BELATED APPEAL OF ORDER AND
                                                    MOTION FOR INFORMATION ON
                                                    STATUS OF CASE
STATE OF ARKANSAS                                   [PIKE COUNTY CIRCUIT COURT,
                             RESPONDENT             NO. 55CR-11-38]

                                                    HONORABLE CHARLES A.
                                                    YEARGAN, JUDGE

                                                    PETITION TREATED AS MOTION
                                                    FOR RECONSIDERATION AND
                                                    DENIED; MOTION FOR
                                                    INFORMATION ON STATUS OF CASE
                                                    MOOT.

                                         PER CURIAM

       In 2014, petitioner Ryan Nutt filed in the Pike County Circuit Court an unverified pro

se petition for postconviction relief pursuant to Arkansas Rule of Criminal Procedure 37.1

(2012) in which he challenged the judgment of conviction entered against him in case number

55CR-11-38. The trial court dismissed the petition on May 9, 2014. On December 18, 2014,

petitioner filed a notice of appeal, which was not timely filed in accordance with Rule 2(a)(4) of

the Arkansas Rules of Appellate Procedure–Criminal (2014) inasmuch as it was not filed within

thirty days of the date that the petition was dismissed. Petitioner then sought leave in this court

to proceed with a belated appeal of the order. We dismissed the motion because his Rule 37.1

petition was not verified in accordance with Rule 37.1(c). Nutt v. State, 2015 Ark. 103 (per

curiam). As a result, the petition was not properly before the trial court. Hatton v. State, 2012
                                     Cite as 2015 Ark. 182

Ark. 286 (per curiam). Moreover, we noted that, even if petitioner had filed a properly verified

petition, the motion for belated appeal would be subject to denial on the ground that petitioner

did not meet his burden of stating good cause for the failure to timely file a notice of appeal.

Petitioner now seeks rehearing or reconsideration of that decision.

       We treat the petition as a motion for reconsideration because it concerns the dismissal

of a motion rather than the affirmance of an order or judgment. See Burks v. State, 2013 Ark. 274

(per curiam). A request for rehearing, pursuant to Arkansas Supreme Court Rule 2-3(g) (2014),

should call attention to specific errors of law or fact that the opinion is thought to contain.

Edwards v. State, 2014 Ark. 87 (per curiam). In his request for reconsideration, petitioner’s sole

argument is that his Rule 37.1 petition had merit and should have been granted. Petitioner does

not put forth any issues regarding an error of law or fact in the opinion denying his motion for

belated appeal. As such, his motion is denied.

       Petition treated as motion for reconsideration and denied; motion for information on

status of case moot.




                                                 2